DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 3, drawn to an anti-counterfeit label.
Group II, claims 4, drawn to a method for manufacturing an anti-counterfeit label.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an anti-counterfeit label characterized in that it comprises a bottom plate in which ink cavities are provided, the ink cavities are filled with anti-counterfeit ink, wherein two or more ink cavities are arranged to form an anti-counterfeit pattern, and a cover plate is arranged on top of the ink cavities, wherein the bottom plate has a thickness of 0.2-2.0 mm, the ink cavities in the bottom plate each have a depth of 0.019-1.99 mm, and the cover plate is a plastic film cover plate with a thickness greater than 0.0001 mm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Belousov (US 6,328,342 B1).
	Belousov discloses an anti-counterfeit label, comprising: a bottom plate in which ink cavities are provided (“through-holes” 2 and/or “recesses” 3 in a “polymer material layer” 1, wherein the “polymer material layer” may be provided in singular or plural: e.g. Col. 5, ll. 38 – 57), the ink cavities being filled with an anti-counterfeit ink (filling in the “through-holes” 2 and/or “recesses” 3: e.g. Col. 3, ll. 24 – 30; Col. 5, ll. 63 – 65), wherein two or more ink cavities are arranged to form an anti-counterfeit pattern (e.g. Col. 6, ll. 4 – 10), and a cover plate is arranged on top of the ink cavities (e.g. Col. 7, ll. 1 – 8), the ink cavities in the bottom plate each have a depth of, e.g., 0.005 – 0.020 mm (“5-20 µm”: e.g. Col. 3, ll. 19 – 22; Col. 
	While Belousov is not specific as to a thickness of the bottom plate being 0.2-2.0 mm, Belousov notes the bottom plate comprises a number of “polymer material layers” each of which is implicitly understood to have a thickness as least as large as the depth of the ink cavities.  Furthermore, Belousov notes the number of polymer structure layers is determined by the information carrier purpose and is selected in accordance with technical and technological factors of mating the carrier with writing and reading devices (e.g. Col. 5, ll. 39 – 43), implying one of ordinary skill in the art would have been able to determine a suitable thickness of the bottom plate which satisfies these requirements.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a bottom plate with a thickness of 0.2-2.0 mm, the motivation being to provide an anti-counterfeit label suitable for its intended use.
	Since Belousov discloses that which is common to Groups I and II, Groups I and II lack unity of invention.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783